                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                         DOCKET NO. 3:17-CV-00109-MOC-DCK

ERIC OLLILA, Individually and on Behalf )
of All Others Similarly Situated,       )
                                        )
                         Plaintiffs,    )
                                        )
              vs.                       )
                                        )
BABCOCK & WILCOX ENTERPRISES, )
INC., E. JAMES FERLAND, and             )
JENNY L. APKER,                         )
                                        )
                         Defendants.    )

                        FINAL JUDGMENT, ORDER OF DISMISSAL
                     WITH PREJUDICE, AND FINAL APPROVAL ORDER

         WHEREAS this matter came before the Court on the application of Lead Plaintiff for

approval of the Settlement set forth in the Stipulation and Agreement of Settlement between the

Parties dated June 21, 2019 (“Stipulation”);

         WHEREAS, unless otherwise defined in this Judgment, the capitalized terms herein shall

have the same meaning as they have in the Stipulation;

         WHEREAS, by Order dated August 12, 2019 (the “Preliminary Approval Order,” as

amended on August 30, 2019, ECF No. 79), this Court (a) preliminarily approved the Settlement;

(b) ordered that notice of the proposed Settlement be provided to potential Settlement Class

Members; (c) provided Settlement Class Members the opportunity to opt out of the Settlement

Class or object to the proposed Settlement; and (d) scheduled a hearing regarding final approval

of the Settlement;

         WHEREAS due and adequate notice of the Settlement was provided to the Settlement

Class;

                                               1
        WHEREAS, the Court conducted a hearing on December 16, 2019 (the “Settlement Fairness

Hearing”) to consider, among other things, (a) whether the terms and conditions of the Settlement are

fair, reasonable and adequate, and in the best interests of Lead Plaintiff and the other Settlement Class

Members, and should therefore be approved; (b) whether the Settlement Class should be certified, and

Lead Plaintiff and Lead Counsel appointed as Settlement Class Representative and Class Counsel,

respectively; and (c) whether a judgment should be entered dismissing the Action with prejudice as

against the Defendants; and

        WHEREAS the Court having reviewed and considered the Stipulation, all papers filed and

proceedings held herein in connection with the Settlement, all oral and written comments received

regarding the Settlement, and the record in the Action, and good cause appearing therefor;



        NOW, IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED:

1. Jurisdiction. This Court has jurisdiction over the subject matter of the Action, all matters relating

    to the Settlement, and over all Parties to the Action, including all Settlement Class Members.

2. Final Approval of Class Notice and Class Certification. The Court hereby finds that the

    distribution of the Notice to all Settlement Class Members who could be identified through

    reasonable effort, and the publication of the Summary Notice as provided for in the Preliminarily

    Approval Order constituted the best notice practicable under the circumstances of the matters set

    forth therein, and said notice fully satisfied the requirements of Federal Rule of Civil Procedure

    23, the Securities Exchange Act of 1934, 15 U.S.C. §§ 78 et seq., as amended by the Private

    Securities Litigation Reform Act of 1995, the Constitution of the United States (including the

    requirements of due process), and any other applicable law.

3. Pursuant to Rule 23 of the Federal Rules of Civil Procedure, the Court hereby grants final

    certification of the Settlement Class consisting of all persons and entities who purchased B&W


                                                   2
   publicly-traded common stock on the New York Stock Exchange (“NYSE”), on other U.S.

   exchanges or in a U.S. transaction, or who purchased B&W stock on the NYSE on a “when issued”

   basis during the period from June 17, 2015 through August 9, 2017, inclusive (the “Settlement

   Class”). Excluded from the Settlement Class are: (i) Defendants; (ii) members of the Immediate

   Family of any Defendant who is an individual; (iii) any person who was an officer or director of

   B&W during the Class Period; (iv) any firm, trust, corporation, or other entity in which any

   Defendant has or had a controlling interest; (v) B&W’s employee retirement and benefit plan(s)

   and their participants or beneficiaries, to the extent they made purchases through such plan(s); and

   (vi) the legal representatives, affiliates, heirs, successors-in-interest, or assigns of any such

   excluded person. Also excluded from the Settlement Class are those persons who have timely and

   validly requested exclusion from the Settlement Class pursuant to the Notice sent to potential

   Settlement Class Members. A list of such persons and entities who filed timely, completed, and

   valid requests for exclusion from the Settlement Class is attached hereto as Exhibit 1.

4. With respect to the Settlement Class, the Court finds that, for purposes of effectuating the

   Settlement, the prerequisites for a class action under Rules 23(a) and (b)(3) have been satisfied.

   The members of the Settlement Class are so numerous that joinder of all Settlement Class Members

   in the class action is impracticable and there are questions of law and fact common to the Settlement

   Class which predominate over any individual questions. The claims of Lead Plaintiff are typical of

   the claims of the Settlement Class and Lead Plaintiff and its counsel have fairly and adequately

   represented and protected the interests of all of the Settlement Class Members. A class action is

   also superior to other available methods for the fair and efficient adjudication of the controversy,

   considering: (a) the interests of the members of the Settlement Class in individually controlling the

   prosecution of the separate actions; (b) the extent and nature of any litigation concerning the

   controversy already commenced by members of the Settlement Class; (c) the desirability or


                                                  3
   undesirability of continuing the litigation of these claims in this particular forum; and (d) the

   difficulties likely to be encountered in the management of the class action.

5. Pursuant to Rule 23 of the Federal Rules of Civil Procedure, and for purposes of settlement only,

   Lead Plaintiff Arkansas Teacher Retirement System is certified as Settlement Class Representative

   and Lead Counsel Kaplan Fox & Kilsheimer LLP is appointed as Class Counsel.

6. Final Approval of Settlement and Dismissal of Claims. Pursuant to Rule 23(e)(2) of the Federal

   Rules of Civil Procedure, this Court hereby approves the Settlement and finds that said Settlement

   is, in all respects, fair, reasonable, adequate to, and in the best interests of Lead Plaintiff, the

   Settlement Class, and each of the Settlement Class Members having considered and found that: (a)

   Lead Plaintiff and Lead Counsel have adequately represented the Settlement Class; (b) the proposal

   was negotiated at arm’s length; (c) the relief provided for the Settlement Class is adequate, having

   taken into account (i) the costs, risks, and delay of trial and appeal; (ii) the effectiveness of any

   proposed method of distributing relief to the Settlement Class, including the method of processing

   Settlement Class Member claims; (iii) the terms of any proposed award of attorneys’ fees,

   including timing of payment; and (iv) any agreement required to be identified under Rule 23(e)(3);

   and (4) the proposal treats Settlement Class Members equitably relative to each other. All

   objections to the proposed Settlement, if any, are overruled in their entirety. Accordingly, the

   Settlement is hereby approved in all respects and shall be consummated in accordance with its

   terms and provisions. The Parties are hereby directed to perform the terms of the Stipulation.

7. Except as to any individual claim of those persons who have validly and timely requested exclusion

   from the Settlement Class, the Action and all claims contained therein, as well as all of the Released

   Claims, are dismissed with prejudice as against each and all of the Releasees. Lead Plaintiff and

   the Settlement Class will not make applications against any Defendants or other Defendant

   Releasees and Defendants will not make applications against Lead Plaintiff, the Settlement Class,


                                                   4
   and the other Plaintiff Releasees for fees, costs, or sanctions pursuant to Rule 11, Rule 37, Rule 45

   or any other court rule or statute, with respect to any claims or defenses in this Action or to any

   aspect of the institution, prosecution, or defense of this Action. The Parties are to bear their own

   costs, except as provided in the Settlement and herein.

8. Neither the Plan of Allocation submitted by Lead Plaintiff nor any portion of this Order regarding

   the Plan of Allocation or the application for attorneys’ fees and Litigation Expense reimbursement

   shall in any way disturb or affect the finality of any other portion of this Judgment, nor delay the

   Effective Date of the Stipulation, and each shall be considered separate for the purposes of

   appellate review of this Judgment.

9. Binding Effect. The terms of the Stipulation and of this Judgment shall be forever binding on the

   Defendants, Lead Plaintiff and all other Settlement Class Members (regardless of whether or not

   any individual Settlement Class Member submits a Claim Form or seeks or obtains a distribution

   from the Net Settlement Fund), as well as their respective heirs, executors, administrators,

   predecessors, successors, and assigns.

10. Releases. The releases as set forth in paragraphs 5 and 6 of the Stipulation, together with the

   definitions contained in paragraph 1 of the Stipulation relating thereto, are expressly incorporated

   herein in all respects. Accordingly, this Court orders that:

   a. Without further action by anyone, and subject to paragraphs 11 and 12 below, upon the

       Effective Date of the Settlement, Lead Plaintiff and each of the other Settlement Class

       Members, on behalf of themselves, their respective heirs, executors, administrators,

       predecessors, successors and assigns in their capacities as such, shall be deemed to have, and

       by operation of law and of this Judgment shall have, fully, finally and forever compromised,

       settled, released, resolved, relinquished, waived and discharged each and every Released

       Plaintiff’s Claim against the Defendant Releasees and shall forever be barred and enjoined


                                                   5
       from prosecuting any or all of the Released Plaintiff’s Claims against any of the Defendant

       Releasees. This Release shall not apply to any person who has submitted a request for exclusion

       from the Settlement Class that has been accepted by the Court, as set forth on Exhibit 1 hereto.

   b. Without further action by anyone, and subject to paragraphs 11 and 12 below, upon the

       Effective Date of the Settlement, Defendants, on behalf of themselves, and their respective

       heirs, executors, administrators, predecessors, successors, and assigns in their capacities as

       such, shall be deemed to have, and by operation of law and of this Judgment shall have, fully,

       finally and forever compromised, settled, released, resolved, relinquished, waived and

       discharged each and every Released Defendants’ Claim against the Plaintiff Releasees, and

       shall forever be barred and enjoined from prosecuting any or all of the Released Defendants’

       Claims against any of the Plaintiff Releasees. This Release shall not apply to any person who

       has submitted a request for exclusion from the Settlement Class that has been accepted by the

       Court, as set forth on Exhibit 1 hereto.

11. Notwithstanding ¶¶ 10(a) – (b) above, nothing in this Judgment shall bar any action by any of the

   Parties to enforce or effectuate the terms of the Stipulation or this Judgment.

12. Notwithstanding ¶¶ 10(a) – (b) above, nothing in this Judgment shall release any of the claims

   expressly excluded from the definition of Released Plaintiff’s Claims at paragraph 1(ll) of the

   Stipulation.

13. No Admissions. Neither the Stipulation, including the exhibits thereto and the Plan of Allocation

   (or any other plan of allocation that may be approved by the Court) and Settlement contained

   therein, the negotiations leading to the execution of the Stipulation, nor any proceedings taken

   pursuant to or in connection with the Stipulation and/or approval of the Settlement (including any

   arguments proffered in connection therewith):




                                                   6
a. shall be offered against any of the Defendant Releasees as evidence of, or construed as, or

   deemed to be evidence of any presumption, concession, or admission by any of the Defendant

   Releasees with respect to the truth of any fact alleged by Lead Plaintiff or the validity of any

   claim that was or could have been asserted or the deficiency of any defense that has been or

   could have been asserted in this Action or in any other litigation, or of any liability, negligence,

   fault, or other wrongdoing of any kind of any of the Defendant Releasees or in any way referred

   to for any other reason as against any of the Defendant Releasees, in any civil, criminal or

   administrative action or proceeding, other than such proceedings as may be necessary to

   effectuate the provisions of this Stipulation;

b. shall be offered against any of the Plaintiff Releasees, as evidence of, or construed as, or

   deemed to be evidence of any presumption, concession or admission by any of the Plaintiff

   Releasees that any of their claims are without merit, that any of the Defendant Releasees had

   meritorious defenses, that damages recoverable under the Complaint would not have exceeded

   the Settlement Amount, or with respect to any liability, negligence, fault or wrongdoing of any

   kind, or in any way referred to for any other reason as against any of the Plaintiff Releasees, in

   any civil, criminal or administrative action or proceeding, other than such proceedings as may

   be necessary to effectuate the provisions of this Stipulation; or

c. shall be construed against any of the Releasees as an admission, concession, or presumption

   that the consideration to be given hereunder represents the amount which could be or would

   have been recovered after trial;

provided, however, that the Parties and the Releasees and their respective counsel may refer to the

Stipulation to effectuate the protections from liability granted thereunder or otherwise to enforce

the terms of the Settlement.




                                                7
14. Plan of Allocation. Pursuant to and in full compliance with Rule 23 of the Federal Rules of Civil

   Procedure, the Court finds and concludes that due and adequate notice was directed to all Settlement

   Class Members advising them of the Plan of Allocation and of their right to object, and a full and

   fair opportunity was given to all Settlement Class Members to be heard with respect to the Plan of

   Allocation. The Court finds that the formula for the calculation of the claims of Authorized

   Claimants, which is set forth in the Notice sent to Settlement Class Members, provides a fair and

   reasonable basis upon which to allocate among Settlement Class Members the proceeds of the

   Settlement Fund established by the Stipulation, with due consideration having been given to

   administrative convenience and necessity. The Court hereby finds and concludes that the Plan of

   Allocation set forth in the Notice is in all respects fair and reasonable and the Court hereby approves

   the Plan of Allocation.

15. After completion of the processing of all claims by the Claims Administrator, the Escrow Agent

   shall disburse the Net Settlement Fund in accordance with the Stipulation and Plan of Allocation.

16. Attorneys’ Fees and Litigation Expenses. Pursuant to and in full compliance with Rule 23 of the

   Federal Rules of Civil Procedure, the Court finds and concludes that due and adequate notice was

   directed to all Settlement Class Members advising them: (a) that Lead Counsel would seek an award

   of attorneys’ fees of up to 25% of the Settlement Fund and reimbursement of Litigation Expenses

   incurred in connection with the prosecution of the Action not to exceed $400,000; and (b) that

   Settlement Class Members had a right to object to such application(s). A full and fair opportunity

   was given to all persons who are Settlement Class Members to be heard with respect to the

   application for the award of attorneys’ fees and expenses. The Court finds and concludes that the

   requested fee award is reasonable and awards attorneys’ fees in the amount of 25% percent of the

   Settlement Fund, plus reimbursement of Litigation Expenses totaling $285,805.92, and




                                                   8
   reimbursement of Lead Plaintiff’s costs and expenses of $1,848.96. These amounts are to be paid

   from the Settlement Fund pursuant to the terms of the Stipulation.

17. Retention of Jurisdiction. Without affecting the finality of this Judgment in any way, this Court

   hereby retains continuing jurisdiction over: (a) implementation of this Settlement; (b) disposition

   of the Settlement Fund; (c) hearing and determining applications for attorneys’ fees, Litigation

   Expenses, and interest in the Action; and (d) all Parties hereto for the purpose of construing,

   enforcing, and administering the Stipulation and this Judgment.

18. Rule 11 Findings. The Court finds that during the course of the Action, the Parties and their

   respective counsel at all times complied with the requirements of Federal Rule of Civil Procedure

   11.

19. Termination. If the Effective Date does not occur or the Settlement is terminated as provided in

   the Stipulation, then this Judgment (and any orders of the Court relating to the Settlement) shall be

   vacated, rendered null and void and be of no further force or effect, except as otherwise provided

   by the Stipulation.

20. Extensions By Agreement. Without further order of the Court, the Parties may agree to reasonable

   extensions of time to carry out any of the provisions of the Stipulation.

21. Entry of Final Judgment. There is no just reason for delay in the entry of this Judgment and

   immediate entry by the Clerk of the Court is expressly directed pursuant to Rule 54(b) of the Federal

   Rules of Civil Procedure.

         IT IS SO ORDERED.

                                           Signed: December 19, 2019




                                                   9
